On May 21, 2014, the Defendant was sentenced for Driving Or Being in Actual Physical Control of a Vehicle Under the Influence of Alcohol or Drugs, a fourth or subsequent offense, a felony, in violation of Section 61-8-401, MCA, to (a) committed to the Montana Department of Corrections for placement in the WATCh program, a residential alcohol treatment program, for a term of Thirteen (13) months and if Defendant successfully completes said program prior to the expiration of the Thirteen (13) months, any remainder will be served on probation; (b) Defendant is committed to the Montana Department of Corrections for a term of Five (5) years, with all Five (5) years suspended, and shall run consecutively with the term imposed under (a) above; and (c) pay a fine of $1,000, plus surcharges, and shall receive credit for time served against his fine. Defendant shall receive credit for One (1) day served in the Richland County Detention Center; and other terms and conditions given in the Judgment and Sentence on May 21,2014.
On August 7, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and appeared by Vision Net from Glendive, Montana. The Defendant stated he was representing himself, ProSe. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.